ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Come now the Indiana Supreme Court Disciplinary Commission and Albert T. Wil-lardo, the Respondent herein, and submit their "Joint Agreement on Suspension". And comes now the Hearing Officer appointed to hear this cause and submits, pursuant to Admission and Discipline Rule 23, Section 14(g), his "Recommendation of Suspension Pending Prosecution", which recommendation more fully appears in words and figures as follows, to wit:
[[Image here]]
And this Court, being duly advised, now finds that the Hearing Officer's "Recommendation for Suspension Pending Prosecution" should be accepted and approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that the Respondent, Albert T. Willardo, is hereby suspended from the practice of law in this State pending the final determination by this Court in the present case.
All Justices concur.